Title: From Thomas Jefferson to Messrs. Inglis and Long, 4 July 1772
From: Jefferson, Thomas
To: Messrs. Ingliss and Long


                    
                        Messers. Inglis and LongGentlemen
                        Albemarle July 4. [1772]
                    
                    In the suit in Chancery brought by Jamieson and Taylor against Meredith, Cuningham and Nisbett, Macall Stedman and company underwriters to the policy of insurance which is the foundation of the suit, and yourselves as having effects of some of the underwriters in your hands, I find the only interrogatory of the bill you are concerned to answer is this ‘whether you or either of you have in your hands any and what money, goods or effects of the said underwriters, or any, and which of them?’ This question refers to the time at which the subpoena was served on you: so that you will be pleased to inform me by letter what you had in your hands at that time. If money, the sum must be named; if other effects, they must be enumerated. If you had any demand of your own against the same person it will be proper to state that also, since the balance only in your hands after stopping your own demand, would be condemned. On recieving information of these matters I shall immediately prepare your answer and transmit it to you to be sworn to.  Any letter sent to the care of Mr. James Steptoe my agent at the Secretary’s office, or of Mr. Neill Campbell merchant Richmond will probably get safe to Gent. Your very humble servt.,
                    
                        Th: Jefferson
                    
                